Sanderson, C. J., concurring specially.
Had the contract in this case been to pay a certain sum in coin, or a certain other sum in legal tender paper, or had the -contract been in terms like that declared on in Lane v. Gluckauf, I can see no reason why it would not have come within the Specific Contract Act, so called, and might not have been enforced by an alternative judgment and execution as suggested by me in that case. But I agree that the language of the contract does not have that effect, and the result must be the same as if the contract was entirely silent upon the subject of “coin” and “legal currency,” for the reasons stated by Mr. Justice Sawyer, and upon that ground only I concur in the judgment.